FILED
                            NOT FOR PUBLICATION                              FEB 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MICHAEL TURNER,                                  No. 11-16748

              Plaintiff - Appellant,             D.C. No. 3:09-cv-03652-SI

  v.
                                                 MEMORANDUM *
CHRISTOPHER CRAIG; J. TURNER; P.
PHAN, Oakland Police Officers,
individually & in their capacities as
employees of the City of Oakland; CITY
OF OAKLAND,

              Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                      Argued and Submitted February 11, 2013
                             San Francisco, California

Before: SCHROEDER, HAWKINS, and MURGUIA, Circuit Judges.

       Michael Turner (“Plaintiff”) appeals the district court’s dismissal and entry

of summary judgment in his 42 U.S.C. § 1983 action alleging violations of his First



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
and Fourth Amendment rights along with related state law claims for false arrest

and intentional infliction of emotional distress, all arising out of an arrest for

suspected possession of hashish oil. Turner brought the action against the arresting

police officers for their actions, and against the City of Oakland under Monell v.

Dep’t of Soc. Servs., 436 U.S. 658 (1978), for failing to train the officers.

      The district court did not err in dismissing Plaintiff’s claim for violation of

his First Amendment rights. There was no showing of any government action with

the purpose of suppressing his religious conduct. See Church of Lukumi Babalu

Aye v. City of Hialeah, 508 U.S. 520, 533–34 (1993). The police officers acted

upon the reasonable suspicion that the oil found in the glove compartment of the

car was hashish oil.

      The district court also did not err in dismissing Plaintiff’s claim for violation

of his Fourth Amendment rights with regard to his initial arrest. The driver of the

car possessed marijuana and marijuana seeds, and the contents of the vial of oil

that Plaintiff possessed resembled a picture of hashish oil contained in the police

officers’ drug identification guide. A law enforcement officer needs only a

reasonable belief that a parolee has violated the terms of his parole in order to

effectuate an arrest. See United States v. Rabb, 752 F.3d 1320, 1324 (9th Cir.

1984), abrogated on other grounds by Bourjaily v. United States, 483 U.S. 171,


                                            2
181 (1987). The officers in this case had such a reasonable basis for the arrest.

The state law claims for false arrest and intentional infliction of emotional distress

fail for similar reasons.

       The district court entered summary judgment in favor of the defendants on

Plaintiff’s claim that his confinement on a parole hold, which was imposed on the

basis of information that the police officers reported to the Board of Parole,

violated his Fourth Amendment rights. The district court described the underlying

facts as troublesome in light of the length of the detention and Plaintiff’s loss of

property, but correctly ruled that the police officers were entitled to qualified

immunity. The police officers made a mistake, but on the basis of a reasonable

belief. That is the requisite standard, and such a standard is not a high one. See

Wilkins v. City of Oakland, 350 F.3d 949, 955 (9th Cir. 2003).

       Plaintiff has not alleged deliberately indifferent training procedures

sufficient to establish a claim against the City of Oakland under Monell. See Moss

v. Secret Serv., 675 F.3d 1213, 1231 (9th Cir. 2012). The claim against the City

was therefore properly dismissed.

       AFFIRMED.




                                           3